Case 3:18-cv-00117-MAB Document 118 Filed 03/29/21 Page 1 of 8 Page ID #652




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ROSS RAGSDALE,                                 )
                                                )
                         Plaintiff,             )
                                                )
 vs.                                            )   Case No. 3:18-CV-117-MAB
                                                )
 SHAY ALLEN and                                 )
 TARRAH DELLINGER,                              )
                                                )
                       Defendants.              )


                              MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

       This matter is before the Court on the motion for summary judgment filed by

Defendants Shay Allen and Tarrah Dellinger (Doc. 108). For the reasons outlined below,

the motion is granted.

                                       BACKGROUND

       Plaintiff Ross Ragsdale filed this pro se civil rights case pursuant to 42 U.S.C. § 1983

alleging his constitutional rights were violated at Lawrence Correctional Center. More

specifically, Plaintiff alleged that correctional officers failed to protect him from another

inmate who had threatened him, and after he was attacked by that inmate, the prison

doctor failed to adequately treat him (Doc. 10). The only claim remaining in this case is

Plaintiff’s Eighth Amendment failure to protect claim against Defendants Shay Allen and

Tarrah Dellinger (see Doc. 75).

       Defendants Allen and Dellinger filed a motion for summary judgment on the


                                         Page 1 of 8
Case 3:18-cv-00117-MAB Document 118 Filed 03/29/21 Page 2 of 8 Page ID #653




merits of Plaintiff’s claim on August 10, 2020 (Doc. 108). Plaintiff filed a response in

opposition on October 27, 2020 (Doc. 113). Defendants did not file a reply brief.

                                             FACTS

       Plaintiff Ross Ragsdale has been incarcerated in the Illinois Department of

Corrections since March 2011 (Doc. 109-1, p. 9). He was transferred to Lawrence

Correctional Center that same year (Id.). Plaintiff testified that he worked as a porter in

his cell house at Lawrence, which entailed cleaning the dayroom and showers and doing

other inmates’ laundry (Id. at pp. 12–13). He would also do favors for other inmates while

he was working, by getting them food and doing other tasks (Id. at p. 14). An inmate

named Ray-Ray requested too many favors from Plaintiff, which began to interfere with

Plaintiff’s duties as a porter, and on May 24, 2016, Plaintiff told Ray-Ray that he would

not do anymore favors for him (Id. at pp. 12, 15). Ray-Ray called Plaintiff a “bitch,” and

told Plaintiff to get out of his face (Id. at pp. 15–16). Plaintiff testified that he walked away

from Ray-Ray (Id. at p. 16). Approximately an hour later, Ray-Ray told Plaintiff, “I’m

going to beat your bitch ass. I’ll get you soon enough” (Id.).

       Plaintiff said he took Ray-Ray’s statement as a threat and told his wing officer on

the 3:00 to 11:00 shift, Shay Allen, about it (Doc. 109-1, pp 16–17, 20–22, 24, 56–57). Officer

Allen told Plaintiff “to give it a day or two, and it will die out” (Id. at pp. 20–21). She also

told him that “if I were to do something right now, nothing going to be done because its

3:00 to 11:00 shift, and . . . you know as well as I do 3:00 to 11:00 shift’s not going to do

nothing. It’s mainly day shift that does stuff like that. But I’ll see what I can do.” (Id.).

According to Plaintiff, nothing happened (Id. at p. 24, 27, 60). And Plaintiff therefore
                                          Page 2 of 8
Case 3:18-cv-00117-MAB Document 118 Filed 03/29/21 Page 3 of 8 Page ID #654




believes that Officer Shay did not take any action (Id. at p. 24, 25–28). He explained that

Officer Shay had no authority to move him, so she would have to report the incident to

her commanding officer, and then the commanding officer would speak to him to see

what was going on and decide whether to have him moved (Id.). But none of Officer

Shay’s superiors ever came and spoke to Plaintiff (Id.).

       Plaintiff then told an officer on the day shift, but no action was taken (Doc. 109-1,

pp. 17, 61). A day or two later, Plaintiff talked to Officer Allen again (Id.). She said “That’s

still going on,” and Plaintiff said, “yes.” (Id. at p. 61). She then said “I don’t know what

to tell you. It’s out of my hands.” (Id.).

       At some point, Plaintiff had a conversation with Officer Tarrah Dellinger. He

asked Officer Dellinger what he needed to do to get moved because another inmate had

threatened him (Doc. 109-1, pp. 64, 66–68). She told him to speak to his wing officer and

added, “I don’t know what to tell you. Just beat his ass because you’re not going to get

moved” (Doc. 109-1, p. 21; see also id. at pp. 64–65, 67, 90).

       Plaintiff then spoke to Officer Allen a third time on June 3, 2016 (Doc. 109-1, pp.

63, 90). By that point, Ray-Ray had not done anything or said anything more to Plaintiff.

Plaintiff had continued working as a porter after Ray-Ray’s initial threat, but Plaintiff

testified that he ignored Ray-Ray while he was working, and Ray-Ray ignored him (Id. at

pp. 33–34). Plaintiff also testified, however, that he had not been going to chow in order

to avoid any face-to-face, out-of-cell interactions with Ray-Ray (Id. at pp. 17, 33). Plaintiff

asked Officer Allen what he was supposed to do, and he explained that he was hungry

and asked her if she could bring him back a meal tray from the chow hall (Id. at p. 63).
                                             Page 3 of 8
Case 3:18-cv-00117-MAB Document 118 Filed 03/29/21 Page 4 of 8 Page ID #655




Officer Allen told him to go to chow because there did not appear to be a legitimate threat

(Id. at pp. 17, 63, 90).

       So Plaintiff went to chow. He testified that when he finished eating, he went to the

dish room window to return his tray (Doc. 109-1, pp. 36–37). As he stood at the window,

Ray-Ray walked up beside Plaintiff and poured beans on Plaintiff (Id.). Plaintiff asked

Ray-Ray why he did it, and Ray-Ray said because “I can, bitch. . . . You’re a porter. You

can wash them.” or something to that effect (Id. at pp. 34, 35, 37, 38, 44–45). Plaintiff

walked away from Ray-Ray (Id. at pp. 37, 38). Plaintiff took it as an act of

gamesmanship—“a sign of disrespect in front of everybody” and “trying to make a scene

to stir up attention with his gang members” (Id. at pp. 38–39, 44).

       The inmates lined up and left the chow hall (Doc. 109-1, pp. 46–47, 49–51). Plaintiff

was asked to step out of line to adjust his identification badge, and in order to return to

his to initial place in the line, Plaintiff had to pass Ray-Ray (Id. at pp. 49–51). Ray-Ray

made an unspecified disrespectful comment to Plaintiff as Plaintiff passed him And

Plaintiff told Ray-Ray, “Go eat a dick” (or “go suck a dick”) (Id. at pp. 18, 35, 48, 49–51,

95–96). Plaintiff got back in his spot in line and a few seconds later, Ray-Ray ran up and

struck him (Id. at pp. 35–36, 49–51). Correctional officers ran up and restrained Plaintiff

and Ray-Ray (Id.).

       Plaintiff testified that his face was fractured in multiple places and he had to have

reconstructive surgery (Doc. 109-1, pp. 31, 36, 54).

                                       DISCUSSION

       Summary judgment is proper when the moving party “shows that there is no
                                        Page 4 of 8
Case 3:18-cv-00117-MAB Document 118 Filed 03/29/21 Page 5 of 8 Page ID #656




genuine issue as to any material fact and the movant is entitled to judgment as a matter

of law.” FED. R. CIV. P. 56(a). “Factual disputes are genuine only if there is sufficient

evidence for a reasonable jury to return a verdict in favor of the non-moving party on the

evidence presented, and they are material only if their resolution might change the suit’s

outcome under the governing law.” Maniscalco v. Simon, 712 F.3d 1139, 1143 (7th Cir.

2013) (citation and internal quotation marks omitted). In deciding a motion for summary

judgment, the court’s role is not to determine the truth of the matter, and the court may

not “choose between competing inferences or balance the relative weight of conflicting

evidence.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); Hansen v. Fincantieri

Marine Grp., LLC, 763 F.3d 832, 836 (7th Cir. 2014) (citations omitted); Doe v. R.R. Donnelley

& Sons Co., 42 F.3d 439, 443 (7th Cir. 1994). Instead, “it must view all the evidence in the

record in the light most favorable to the non-moving party and resolve all factual disputes

in favor of the non-moving party.” Hansen, 763 F.3d at 836.

       “The Eighth Amendment’s prohibition on ‘cruel and unusual punishments’

obligates prison officials to ‘take reasonable measures to guarantee the safety of . . .

inmates.’” Sinn v. Lemmon, 911 F.3d 412, 419 (7th Cir. 2018) (quoting Farmer v. Brennan,

511 U.S. 825, 832 (1994)). In particular, prison officials are required “to protect prisoners

from violence at the hands of other prisoners.” Farmer, 511 U.S. at 833. In order to

establish an Eighth Amendment violation based on a failure to protect, an inmate must

show that the prison official was deliberately indifferent to “an excessive risk” to their

health or safety. Sinn, 911 F.3d at 419 (quoting Gevas v. McLaughlin, 798 F.3d 475, 480 (7th

Cir. 2015)). Like all deliberate indifference claims, there is both an objective and subjective
                                          Page 5 of 8
Case 3:18-cv-00117-MAB Document 118 Filed 03/29/21 Page 6 of 8 Page ID #657




component. Gevas, 798 F.3d at 480. First, the prisoner must show that the harm to which

they were exposed was objectively serious. Id. Second, the prisoner must show that the

prison official knew of and disregarded the excessive risk to the inmate’s health or safety.

Balsewicz v. Pawlyk, 963 F.3d 650, 654 (7th Cir. 2020). This requires “actual, and not merely

constructive, knowledge” of the risk of harm, meaning the official “must both be aware

of facts from which the inference could be drawn that a substantial risk of serious harm

exists, and he must also draw that inference.” Gevas, 798 F.3d at 480 (quoting Farmer, 511

U.S. at 837). In deciding whether the prison official was aware of the risk, “the

circumstances as a whole must be considered.” LaBrec v. Walker, 948 F.3d 836, 843 (7th

Cir. 2020).

       Defendants do not dispute that the threat of which Plaintiff complained—being

beaten by another inmate—was objectively serious (see Doc. 109). Instead, they argue that

they did not have “actual knowledge of the realized threat” (Doc. 109, pp. 6). They

contend that Ray-Ray’s threat to beat up Plaintiff was an empty threat or a threat that had

gone stale. And Ray-Ray attacked Plaintiff only after Plaintiff created a new and different

risk, of which Defendants had no knowledge, by making an incendiary comment to Ray-

Ray.

       The Court agrees Defendants are entitled to summary judgment. Ray-Ray made

his initial threat to harm Plaintiff on May 24, 2016. Ray-Ray did not say anything more to

Plaintiff over the ensuing nine days while Plaintiff worked as a porter. By June 3rd,

Officer Allen apparently thought that the threat of a physical assault had subsided and

Plaintiff decided to go to chow. However, at chow, it became clear that Ray-Ray’s ill-will
                                         Page 6 of 8
Case 3:18-cv-00117-MAB Document 118 Filed 03/29/21 Page 7 of 8 Page ID #658




toward Plaintiff remained, and he had not dropped the matter. He made it a point to

antagonize and intimidate Plaintiff, but he never physically harmed Plaintiff. In line after

chow, Plaintiff walked by Ray-Ray and Ray-Ray once again said something antagonistic

but made no attempt to touch or physically harm Plaintiff. Simply put, the evidence

before the Court is that while the situation between Plaintiff and Ray-Ray was tense and

hostile, it was not physical, and Ray-Ray was not going to make good on his threat to beat

up Plaintiff during dinner that day.

       Plaintiff could have returned to the cell house and filed an emergency grievance

or alerted his wing officer (or another appropriate officer) that he believed the threat to

his safety had not abated based on Ray-Ray’s hostile comments and actions during chow.

Instead, Plaintiff’s impulses got the best of him and he told Ray-Ray to “eat a dick.”

Plaintiff, without a doubt, knew that he was pouring gas on the fire with his comment,

and his comment would very likely push Ray-Ray over the edge. He was consciously

bringing the threatened beating to fruition with his own actions. Plaintiff through own

his words to Ray-Ray, took an affirmative step to escalate the feud with Ray-Ray to a

whole new level. He was responding to Ray-Ray in kind and this comment certainly

changed the dynamic. There is no evidence to suggest that Defendants knew or had any

reason to know, that Plaintiff would affirmatively escalate the feud with Ray-Ray and act

in manner that virtually guaranteed the beating that he claims Defendants should have

protected him from. No reasonable juror could find Defendants liable under these

circumstances.


                                        Page 7 of 8
Case 3:18-cv-00117-MAB Document 118 Filed 03/29/21 Page 8 of 8 Page ID #659




                                      CONCLUSION

      The motion for summary judgment filed by Defendants Shay Allen and Tarrah

Dellinger (Doc. 108) is GRANTED. Plaintiff’s claims against Defendants Allen and

Dellinger are DISMISSED with prejudice and judgment will be entered in Defendants’

favor. There being no claims or Defendants remaining in this action, the Clerk of Court is

DIRECTED to enter judgment and close this case on the Court’s docket.



      IT IS SO ORDERED.

      DATED: March 29, 2021

                                                s/ Mark A. Beatty
                                                MARK A. BEATTY
                                                United States Magistrate Judge




                                       Page 8 of 8
